COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE                                           §              No. 08-20-00175-CV

  REBECCA MACIAS NELSON,                          §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS


                                 MEMORANDUM OPINION

       Relator Rebecca Macias Nelson has filed an unopposed motion to voluntarily dismiss this

mandamus action, stating that she no longer wishes to pursue this original proceeding. The motion

is granted. This petition for a writ of mandamus is dismissed.


                                             JEFF ALLEY, Chief Justice

October 22, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  1